 



Exhibit 10.1
FIRST AMENDMENT TO CREDIT AGREEMENT
     THIS FIRST AMENDMENT TO CREDIT AGREEMENT (the “Amendment”) is dated as of
June 23, 2006 and is made by and among ARCH COAL, INC., a Delaware corporation
(the “Borrower”), the BANKS party to the Credit Agreement (as hereinafter
defined), CITICORP USA, INC., JPMORGAN CHASE BANK, N.A. and WACHOVIA BANK,
NATIONAL ASSOCIATION, each in its capacity as co-syndication agent, and BANK OF
AMERICA, N.A. (successor by merger to FLEET NATIONAL BANK), as documentation
agent, and PNC BANK, NATIONAL ASSOCIATION, in its capacity as administrative
agent for the Banks.
     WHEREAS, the parties hereto are parties to that certain Credit Agreement
dated as of December 22, 2004 (the “Credit Agreement”), pursuant to which the
Banks provided a $700,000,000 revolving credit facility to the Borrower; and
     WHEREAS, the Borrower, the Banks and the Administrative Agent desire to
amend the Credit Agreement as hereinafter provided.
     NOW, THEREFORE, the parties hereto, in consideration of their mutual
covenants and agreements hereinafter set forth and intending to be legally bound
hereby, covenant and agree as follows:
     1. Definitions.
     Capitalized terms used herein unless otherwise defined herein shall have
the meanings ascribed to them in the Credit Agreement, as amended by this
Amendment.
     2. Amendments to Credit Agreement.
     (a) Existing Definitions. Section 1.1 [Certain Definitions] of the Credit
Agreement is hereby amended as follows:
          (i) The definition of “Applicable Commitment Fee Rate” is hereby
amended and restated in its entirety as follows:
     “Applicable Commitment Fee Rate shall mean, as applicable:
     (A) for periods prior to the First Amendment Effective Date:
(i) a rate of .50% per annum for any period when Revolving Usage is less than
33% of the aggregate Revolving Credit Commitments,
(ii) a rate of .375% per annum for any period when Revolving Usage is greater
than or equal to 33% of the aggregate Revolving Credit Commitments but less than
66% of the aggregate Revolving Credit Commitments, and
(iii) a rate of .250% per annum for any period when Revolving Usage is greater
than or equal to 66% of the aggregate Revolving Credit Commitments; and
     (B) for periods on and after the First Amendment Effective Date, the rate
per annum at the indicated rating level of Leverage Ratio in effect from time to
time as set forth in the pricing grid on Part II of Schedule 1.1(A) below the
heading ‘Commitment Fee’.

 



--------------------------------------------------------------------------------



 



     Notwithstanding the foregoing, it is expressly agreed that the Applicable
Commitment Fee Rate shall be such amount as set forth in the pricing grid on
Part II of Schedule 1.1(A) in Rating Level III thereof for the period beginning
on the First Amendment Effective Date and ending on and including the date of
the delivery of the financial statements and related Compliance Certificate as
required pursuant to Section 7.3.3 [Certificate of the Borrower] hereof with
respect to the fiscal quarter of the Borrower ended June 30, 2006, and
thereafter the Applicable Commitment Fee Rate shall be the amount determined
under clause (B) above, as determined in accordance with the parameters set
forth on Part II of Schedule 1.1(A).”
(ii) The definition of “Applicable Letter of Credit Fee Rate” is hereby amended
and restated in its entirety as follows:
     “Applicable Letter of Credit Fee Rate shall mean, as applicable:
     (A) for periods prior to the First Amendment Effective Date, the rate per
annum at the indicated rating level of Debt Rating in effect from time to time
as set forth in the pricing grid on Part I of Schedule 1.1(A) below the heading
‘Letter of Credit Fee’, and
     (B) for periods on and after the First Amendment Effective Date, the rate
per annum at the indicated rating level of Leverage Ratio in effect from time to
time as set forth in the pricing grid on Part II of Schedule 1.1(A) below the
heading ‘Letter of Credit Fee.’
Notwithstanding the foregoing, it is expressly agreed that for the period
commencing on the Closing Date and through and including June 30, 2005, the
Applicable Letter of Credit Fee Rate shall be such amount as determined in
accordance with Part I of Schedule 1.1(A) but no less than the amount set forth
in the pricing grid in Rating Level III thereof. Commencing on July 1, 2005 and
through but not including the First Amendment Effective Date the Applicable
Letter of Credit Fee Rate shall be the amount determined under clause (A) above,
as determined in accordance with the parameters set forth on Part I of
Schedule 1.1(A). For the period beginning on the First Amendment Effective Date
and ending on and including the date of the delivery of the financial statements
and related Compliance Certificate as required pursuant to Section 7.3.3
[Certificate of the Borrower] hereof with respect to the fiscal quarter of the
Borrower ended June 30, 2006, it is expressly agreed that the Applicable Letter
of Credit Fee Rate shall be the amount set forth on Part II of Schedule 1.1(A)
in the pricing grid in Rating Level III thereof, and thereafter the Applicable
Letter of Credit Fee Rate shall be the amount determined under clause (B) above,
as determined in accordance with the parameters set forth on Part II of
Schedule 1.1(A).”
(iii) The definition of “Applicable Margin” is hereby amended and restated in
its entirety as follows:
     “Applicable Margin shall mean, as applicable:
     (A) for periods prior to the First Amendment Effective Date:
(i) the percentage spread to be added to Euro-Rate under the Euro-Rate Option at
the indicated rating level of Debt Rating in effect from time to time as set
forth in the pricing grid on Part I of Schedule 1.1(A) below the heading
‘Revolving Credit Euro-Rate Spread,’ or

3



--------------------------------------------------------------------------------



 



(ii) the percentage spread to be added to the Base Rate under the Base Rate
Option at the indicated rating level of Debt Rating in effect from time to time
as set forth in the pricing grid on Part I of Schedule 1.1(A) below the heading
‘Revolving Credit Base Rate Spread’; and
(B) for periods on and after the First Amendment Effective Date:
(i) the percentage spread to be added to Euro-Rate under the Euro-Rate Option at
the indicated rating level of Leverage Ratio in effect from time to time as set
forth in the pricing grid on Part II of Schedule 1.1(A) below the heading
‘Revolving Credit Euro-Rate Spread,’ or
(ii) the percentage spread to be added to the Base Rate under the Base Rate
Option at the indicated rating level of Leverage Ratio in effect from time to
time as set forth in the pricing grid on Part II of Schedule 1.1(A) below the
heading ‘Revolving Credit Base Rate Spread’.
The Applicable Margin shall be computed in accordance with the parameters set
forth on Schedule 1.1(A).
Notwithstanding the foregoing, it is expressly agreed that for the period
commencing on the Closing Date and through and including June 30, 2005, the
Applicable Margin shall be such amount as determined in accordance with Part I
of Schedule 1.1(A) but no less than the amount set forth in the pricing grid in
Rating Level III thereof. Commencing on July 1, 2005 and through but not
including the First Amendment Effective Date the Applicable Margin shall be the
amount determined under clause (A) above, as determined in accordance with the
parameters set forth on Part I of Schedule 1.1(A). For the period beginning on
the First Amendment Effective Date and ending on and including the date of the
delivery of the financial statements and related Compliance Certificate as
required pursuant to Section 7.3.3 [Certificate of the Borrower] hereof with
respect to the fiscal quarter of the Borrower ended June 30, 2006, it is
expressly agreed that the Applicable Margin shall be the amount set forth on
Part II of Schedule 1.1(A) in the pricing grid in Rating Level III thereof, and
thereafter the Applicable Margin shall be the amount determined under clause
(B) above, as determined in accordance with the parameters set forth on Part II
of Schedule 1.1(A).”
(iv) The definition of “Documentation Agent” is hereby amended and restated in
its entirety as follows:
     “Documentation Agent shall mean Bank of America, N.A. (as successor by
merger to Fleet National Bank) in its capacity as documentation agent for the
Banks under this Agreement.”
(v) The definition of “Expiration Date” is hereby amended and restated in its
entirety as follows:
     “Expiration Date shall mean, with respect to the Revolving Credit
Commitments and Swing Loan Commitment, June 23, 2011.”
(vi) The definition of “Permitted Joint Venture” is hereby amended and restated
in its entirety as follows:

4



--------------------------------------------------------------------------------



 



     “Permitted Joint Venture shall mean any Person (i) with respect to which
the ownership of equity interests thereof by the Borrower or any Subsidiary of
the Borrower is accounted for in accordance with the “equity method” in
accordance with GAAP; (ii) engaged in a line of business permitted by
Section 7.2.7 [Continuation of or Change in Business]; and (iii) with respect to
which the equity interests thereof were acquired by the Borrower or Subsidiary
of the Borrower in an arms-length transaction; provided that any such Person
shall be treated for purposes of this Agreement as a Subsidiary and not a
Permitted Joint Venture if (A) the Borrower has management control over the
operations of such Person and (B) the Borrower owns directly or indirectly at
least fifty percent (50%) of the economic equity interest in such Person.”
(vii) The definition of “Permitted Receivables Financing” is hereby amended and
restated in its entirety as follows:
     “Permitted Receivables Financing shall mean a transaction or series of
transactions pursuant to which a Securitization Subsidiary purchases Receivables
Assets or interests therein from the Borrower or any Subsidiary of the Borrower
and finances such Receivables Assets or interests therein through the issuance
of Indebtedness or equity interests or through the sale of such Receivables
Assets or interests therein; provided that (a) the Board of Directors of the
Borrower shall have approved such transaction, (b) no portion of the
Indebtedness of a Securitization Subsidiary is guarantied by or is recourse to
the Borrower or any of its other Subsidiaries (other than recourse for customary
representations, warranties, covenants and indemnities, none of which shall
related to the collectibility of such Receivables Assets), and (c) neither the
Borrower nor any of its other Subsidiaries has any obligation to maintain or
preserve such Securitization Subsidiary’s financial condition. The February,
2006 Receivables Financing is a Permitted Receivables Financing.”
(viii) The definition of “Revolving Credit Commitment” is hereby amended and
restated in its entirety as follows:
     “Revolving Credit Commitment shall mean, as to any Bank at any time, the
amount initially set forth opposite its name on Schedule 1.1(B) in the column
labeled ‘Amount of Commitment for Revolving Credit Loans,’ and thereafter as
determined by the Administrative Agent after giving effect to each applicable
Bank Joinder and Assignment and Assumption Agreement executed by such Bank and
delivered to the Administrative Agent, and Revolving Credit Commitments shall
mean the aggregate Revolving Credit Commitments of all of the Banks.”
     (b) New Definitions. Section 1.1 [Certain Definitions] of the Credit
Agreement is hereby further amended to add the following new definitions with
each new definition to be inserted in correct alphabetical order therein:
     “Additional Bank shall have the meaning assigned to that term in
Section 10.11.5 [Joinder of an Additional Bank, etc.].”
     “Bank Joinder shall mean a Bank Joinder and Assumption Agreement
substantially in the form of Exhibit 1.1(B)(1).”
     “February, 2006 Receivables Financing shall mean the receivables financing
pursuant to the following agreements each dated February 3, 2006, as
subsequently amended: (1) Purchase and Sale Agreement by and among Arch Coal
Sales Company, Inc., certain of the Borrower’s Subsidiaries as the Originators
thereunder and the Borrower, (2) the Sale and Contribution Agreement by and
among the Borrower and Arch Receivable Company, LLC, (3) the Receivables
Purchase Agreement by and among Arch Receivable Company, LLC, Arch Coal Sales
Company, Inc., Market Street Funding LLC, as issuer, certain financial
institutions from time to time parties thereto, as LC Participants (as defined
therein), and PNC Bank, National Association, as

5



--------------------------------------------------------------------------------



 



Administrator on behalf of the Purchasers and as LC Bank, and (4) other related
agreements and documents.”
     “First Amendment shall mean that certain First Amendment to Credit
Agreement, dated as of June 23, 2006, among the Borrower, the Banks, the
Administrative Agent and the other Agents.”
     “First Amendment Effective Date shall mean the effective date of the First
Amendment, which date is June 23, 2006.”
     “Special Joint Venture shall have the meaning assigned to that term in
Section 7.1.12 [Collateral; Further Assurances].”
     (c) Issuance of Letters of Credit. Section 2.9.1 [Issuance of Letters of
Credit] of the Credit Agreement is hereby amended by deleting the Dollar amount
of “$600,000,000” appearing in clause (B) (i) of the first paragraph of such
section and inserting in lieu thereof the Dollar amount “$700,000,000”.
     (d) Right to Increase Revolving Credit Commitments. Article 2 [Revolving
Credit and Swing Loan Facilities] of the Credit Agreement is hereby amended by
inserting the following new Section 2.10 immediately after Section 2.9 [Letter
of Credit Subfacility] appearing therein:
“2.10 Right to Increase Commitments.
     Provided that there is no Event of Default or Potential Default, if on or
after the First Amendment Effective Date the Borrower wishes to increase the
Revolving Credit Commitments, the Borrower shall notify the Administrative Agent
thereof, provided that any such increase shall be in a minimum of $25,000,000
and the aggregate of all such increases in the Revolving Credit Commitments
shall not exceed $100,000,000. The increased commitments shall be available to
Banks and to any additional bank proposed by the Borrower, which is approved by
the Administrative Agent (which approval shall not be unreasonably withheld) and
allocated in such a manner as the Borrower, the Administrative Agent and those
increasing Banks and new banks shall agree, provided, however, that each new
bank shall become a party to this Agreement pursuant to Section 10.11
[Successors and Assigns]. In the event of any such increase in the aggregate
Revolving Credit Commitments effected pursuant to the terms of this
Section 2.10, new Revolving Credit Notes shall, to the extent necessary, be
executed and delivered by the Borrower in exchange for the surrender of the
existing Revolving Credit Notes. Without limiting the generality of
Section 7.1.12 [Collateral; Further Assurances], in the event the Borrower
exercises its rights under this Section 2.10, the Borrower shall and shall cause
each Loan Party, at its expense and within sixty (60) days following the date of
the increase of the Revolving Credit Commitments, to execute, deliver and record
amendments to each Mortgage (with such amendments to be in form and substance
reasonably satisfactory to the Administrative Agent), to reflect any such
increase in the Revolving Credit Commitments as required by applicable Law or as
the Administrative Agent, in its reasonable discretion, may require.”
     (e) Interest Rate Options. Section 3.1.1 [Interest Rate Options] of the
Credit Agreement is hereby amended by deleting the second and third to last
sentences thereof and inserting in lieu thereof the following:
“Notwithstanding the foregoing, for the period commencing on the Closing Date
through and including June 30, 2005, the Applicable Margin shall be the amount
determined in accordance with the parameters set forth in Part I of
Schedule 1.1(A) but shall be no less than the amount set forth in the pricing
grid under Rating Level III thereof. Commencing on July 1, 2005 and thereafter
through but not including the First Amendment Effective Date, the Applicable
Margin shall be determined based upon the applicable Debt Rating in effect from
time to time, as set forth

6



--------------------------------------------------------------------------------



 



in Part I of Schedule 1.1(A). For the period commencing on the First Amendment
Effective Date through and including the date of the delivery of the financial
statements and related Compliance Certificate as required by Section 7.3.3
[Certificate of the Borrower] hereof with respect to the fiscal quarter of the
Borrower ended June 30, 2006, the Applicable Margin shall be the amount set
forth on Part II of Schedule 1.1(A) in the pricing grid in Rating Level III
thereof, and thereafter the Applicable Margin shall be determined based upon the
applicable Leverage Ratio in effect from time to time, as set forth in Part II
of Schedule 1.1(A) in accordance with the parameters thereof.”
     (f) Change in Fees or Interest Rates. The first paragraph of Section 3.1.3
[Change in Fees or Interest Rates] of the Credit Agreement is hereby amended and
restated in its entirety to read as follows:
     “If the Applicable Margin or Applicable Commitment Fee Rate is increased or
reduced with respect to any period prior to the First Amendment Effective Date
for which the Borrower has already paid interest or Commitment Fees, the
Administrative Agent shall recalculate the additional interest or Commitment
Fees due from or to the Borrower and shall, within fifteen (15) Business Days
after the Borrower notifies the Administrative Agent of any change in the Debt
Rating, give the Borrower and the Banks notice of such recalculation. If the
Applicable Margin or Applicable Commitment Fee Rate is increased or reduced with
respect to any period on or after the First Amendment Effective Date for which
the Borrower has already paid interest or Commitment Fees, the Administrative
Agent shall recalculate the additional interest or Commitment Fees due from or
to the Borrower and shall, within fifteen (15) Business Days after the Borrower
notifies the Administrative Agent of such increase or decrease, give the
Borrower and the Banks notice of such recalculation.”
     (g) Mandatory Reduction of Commitments. Section 4.4.5 [Mandatory Reduction
of Commitments] of the Credit Agreement is hereby amended by deleting the Dollar
amount “$100,000,000” appearing in the last sentence thereof and inserting in
lieu thereof the Dollar amount “$200,000,000”.
     (h) Financial Projections. Clause (iii) [Financial Projections] of
Section 5.1.7 [Financial Statements] of the Credit Agreement is hereby amended
and restated in its entirety as follows:
“(iii) Financial Projections.
     On or before the Closing Date, the Borrower has delivered to the
Administrative Agent financial projections of the Borrower and its Subsidiaries,
on a consolidated and consolidating basis, for the period January 1, 2004
through and including December 31, 2008 derived from various assumptions of the
Borrower’s management (the ‘Original Financial Projections’). On or before the
First Amendment Effective Date, the Borrower has delivered to the Administrative
Agent updated financial projections of the Borrower and its Subsidiaries, on a
consolidated and consolidating basis, for the period January 1, 2006 through and
including December 31, 2008 derived from various assumptions of the Borrower’s
management (the ‘Updated Financial Projections’ and together with the Original
Financial Projections, sometimes collectively referred to as the ‘Financial
Projections’). The Financial Projections represent a reasonable range of
possible results in light of the history of the business, present and
foreseeable conditions and the intentions of the Borrower’s management. The
Financial Projections accurately reflect, in all material respects on a
consolidated basis, the liabilities of the Borrower and its Subsidiaries upon
consummation of the transactions contemplated hereby, including, without
limitation the transactions contemplated as of the Closing Date and as of the
First Amendment Effective Date.”
     (i) Use of Proceeds. Section 7.1.9 [Use of Proceeds] of the Credit
Agreement is hereby amended and restated in its entirety as follows:

7



--------------------------------------------------------------------------------



 



“7.1.9 Use of Proceeds.
     The Borrower will use the Letters of Credit and the proceeds of the Loans
only (i) to refinance indebtedness under the Existing Credit Agreement, and
(ii) for general corporate purposes and for working capital of the Loan Parties,
including, without limitation, that: (A) proceeds of Loans may be used by the
Borrower to make loans to or investments in the Arch Western Group or any
Bonding Subsidiary, (B) proceeds of Loans may be used, subject to Section 7.1.16
[Purchase, Redemption or Defeasance of AWR Senior Notes], for purchase,
redemption or defeasance of the AWR Senior Notes, and (C) Letters of Credit may
be issued for the benefit or the use of any member of the Arch Western Group or
any Bonding Subsidiary. The use of the Letters of Credit and the proceeds of the
Loans shall not be for any purpose which contravenes any applicable Law or any
provision of this Agreement or any other Loan Document.”
     (j) Collateral; Further Assurances. Section 7.1.12 [Collateral; Further
Assurances] of the Credit Agreement is hereby amended by inserting at the end
thereof the following new paragraphs:
     “Without limiting the generality of any of the foregoing in this
Section 7.1.12, the Borrower shall and shall cause each Loan Party, within sixty
(60) days following the First Amendment Effective Date, or such later date as
reasonably acceptable to the Administrative Agent, at the Borrower’s and such
Loan Party’s expense to record such amendments to each Mortgage as required by
applicable Law, with such amendments to be in form and substance reasonably
satisfactory to the Administrative Agent, to reflect the extended Expiration
Date, as amended by the First Amendment.
     Notwithstanding the foregoing provisions of this Section 7.1.12, if a
Person becomes a Significant Subsidiary of the Borrower either: (i) as a result
of any Investment in such Person as a Permitted Joint Venture permitted by
Section 7.2.6 [Subsidiaries, Partnerships and Joint Ventures], or (ii) as a
result of any Investment in such Person pursuant to an Investment permitted by
clause (viii) of Section 7.2.14 [Loans and Investments] (a Person described in
the immediately preceding clause (i) or clause (ii) is sometimes referred to as
a ‘Special Joint Venture’), such Special Joint Venture shall not be required to
become a Loan Party (including, without limitation such Special Joint Venture
shall not be required to provide the Collateral required pursuant to this
Section 7.1.12) nor shall the Borrower or any Subsidiary of the Borrower be
required to pledge the equity interests of such Special Joint Venture if and
only if and to the extent that the limited liability company agreement, limited
partnership agreement, joint venture agreement, general partnership agreement or
other constituent documents of such Special Joint Venture or other material
agreement related to the Investment in such Special Joint Venture would prohibit
the granting of such Liens or prohibit such Special Joint Venture from being a
Loan Party under the Loan Documents.”
     (k) Commitment Reduction Related to Certain Permitted Receivables
Financing. Section 7.1.15 [Commitment Reduction Related to Certain Permitted
Receivables Financing] of the Credit Agreement is hereby amended by deleting the
Dollar amount “$100,000,000” appearing in clause (i) of such Section and
inserting in lieu thereof the Dollar amount “$200,000,000.”
     (l) Purchase, Redemption or Defeasance of AWR Senior Notes. The Credit
Agreement is hereby amended to add to Section 7.1 [Affirmative Covenants] the
following new Section 7.1.16 [Purchase, Redemption or Defeasance of AWR Senior
Notes] immediately following Section 7.1.15 [Commitment Reduction Related to
Certain Permitted Receivables Financing]:
“7.1.16 Purchase, Redemption or Defeasance of AWR Senior Notes.
     Subject to the terms and conditions of this Agreement, proceeds of the
Loans may be used to purchase, redeem or defease the AWR Senior Notes, so long
as:

8



--------------------------------------------------------------------------------



 



(i) after giving effect to such Loans the Revolving Credit Commitments shall
exceed the Revolving Facility Usage by at least $100,000,000 and no Potential
Default or Event of Default shall exist or be continuing;
(ii) all of the proceeds of such Loans are used to reduce the outstanding
principal amount of the Eligible Note Receivable; and
(iii) the Borrower shall cause Arch Western and Arch Western Finance LLC to use
the amount of each repayment of principal of the Eligible Note Receivable
required by clause (ii) immediately above to purchase, redeem or defease the AWR
Senior Notes.”
     (m) Liens, Guaranties. Section 7.2.2 [Liens; Guaranties] of the Credit
Agreement is hereby amended by deleting the first paragraph thereof and
inserting in lieu thereof the following:
     “The Borrower shall not, and shall not permit any of its Subsidiaries to,
(i) at any time create, incur, assume or suffer to exist any Lien on any of its
respective property or assets, tangible or intangible, now owned or hereafter
acquired, or agree or become liable to do so, except, in the case of the
Borrower, any Bonding Subsidiary, the Arch Coal Group, Arch Western, any
Securitization Subsidiary or any Subsidiary of Arch Western, Permitted Liens,
and (ii) at any time, directly or indirectly, enter into any agreement (other
than (A) the AWR Senior Notes Indenture, and (B) agreements relating to
Permitted Receivables Financing), understanding or other arrangement which
purports to prohibit or limit in any manner the ability of the Borrower or any
Subsidiary of the Borrower to grant security interests or Liens with respect to
any of its respective property or assets.”
     (n) Acquisitions, Etc. Section 7.2.3 [Liquidations, Mergers,
Consolidations, Acquisitions] of the Credit Agreement is hereby amended by
inserting immediately after clause (3) thereof and immediately before the period
(“.”) therein the following:
     ”, and
     (4) the Borrower or any of its Subsidiaries may acquire by purchase, lease
or otherwise all or substantially all of the assets or equity interests of a
Securitization Subsidiary, and a Securitization Subsidiary may dissolve,
liquidate or wind-up its affairs or become a party to any merger or
consolidation”
     (o) Disposition of Assets. Section 7.2.4 is hereby amended by: (1) deleting
the very last word (such word being the word “and”) in clause (iv) immediately
following the “;” in the last line of such clause; and (2) amending and
restating clause (v) in its entirety to read as set forth below and adding,
immediately thereafter, new clause (vi):
     ”(v) any sale, transfer or lease of assets, other than those specifically
excepted pursuant to clauses (i) through (iv) above or pursuant to clause(vi)
below, provided, that with respect to any sale any sale, transfer or lease of
assets, pursuant to this Section 7.2.4(v): (a) at the time of any such
disposition, no Event of Default shall exist or shall result from such
disposition, (b) the Borrower and its Subsidiaries shall be in compliance with
the covenants contained in Sections 7.2.10 [Maximum Leverage Ratio], 7.2.11
[Maximum Senior Secured Leverage Ratio], and 7.2.12 [Minimum Interest Coverage
Ratio] determined on a pro forma basis after giving effect to each such sale,
transfer or lease of assets, and (c) the aggregate net book value, as determined
in accordance with GAAP, of all assets so sold, transferred, or leased by the
Borrower and its Subsidiaries as permitted by this clause (v) shall not exceed
in any calendar year $75,000,000; and
     (vi) any sale, transfer, lease or disposition of assets for fair value as
part of an Investment which is either (y) an Investment in a Permitted Joint
Venture which is permitted by

9



--------------------------------------------------------------------------------



 



clause (1) or clause (2) of Section 7.2.6 [Subsidiaries, Partnerships and Joint
Ventures], or (z) an Investment permitted by clause (viii) of Section 7.2.14
[Loans and Investments].”
     (p) Affiliate Transactions. Section 7.2.5 [Affiliate Transactions] of the
Credit Agreement is hereby amended by deleting the word “and” appearing
immediately before clause (iii) thereof and inserting immediately after clause
(iii) thereof and immediately before the period (“.”) therein the following:
     ”, and (iv) this Section 7.2.5 shall not prohibit any transaction provided
for in, or in connection with, a Permitted Receivables Financing”
     (q) Joint Ventures, Etc. Section 7.2.6 [Subsidiaries, Partnerships and
Joint Ventures] of the Credit Agreement is hereby amended and restated in its
entirety as follows:
     “7.2.6 Subsidiaries, Partnerships and Joint Ventures.
     The Borrower shall not, and shall not permit any of its Subsidiaries to,
own or create directly or indirectly any Subsidiaries other than
(i) Subsidiaries (other than any Securitization Subsidiary which is the subject
of clause (iii) below) which are not Significant Subsidiaries, (ii) any
Significant Subsidiary which has complied with Section 10.18 [Requirements for
Significant Subsidiaries], and (iii) any Securitization Subsidiary whose equity
interests are pledged to the Collateral Agent for the benefit of the Banks (with
the Pledge Agreement therefor to be in form and substance satisfactory to the
Administrative Agent) and which has otherwise complied with Section 10.18
[Requirements for Significant Subsidiaries]. Neither the Borrower nor any
Subsidiary of the Borrower shall become or agree to become a general or limited
partner in any general or limited partnership, a member or manager of, or hold a
limited liability company interest in, a limited liability company or a joint
venturer or hold a joint venture interest in any joint venture, except that:
(1) the Loan Parties may, prior to the First Amendment Effective Date, make an
Investment (as a general or limited partner in a partnership, as a member or
manager of a limited liability company, as a holder of a limited liability
company interest in a limited liability company, or as a joint venturer or
holder of a joint venture interest in a joint venture) in a Permitted Joint
Venture; provided, however, that the aggregate Investments permitted by this
clause (1) of Section 7.2.6 in all such Permitted Joint Ventures shall not at
any time exceed, for all Loan Parties and their Subsidiaries, the aggregate
amount of $150,000,000;
(2) the Loan Parties may, on or after the First Amendment Effective Date, make
an Investment in a Permitted Joint Venture, so long as the Borrower and its
Subsidiaries at all times are in compliance with all requirements of the
following clauses (A) through (H):
     (A) the Permitted Joint Venture is either a limited liability company or a
limited partnership;
     (B) the Investment made in a Permitted Joint Venture permitted under
clause(2)(A) immediately above is either (y) of the type described in clauses
(i), (ii) or (iv) of the definition of Investment, or (z) of the type described
in clauses (iii) or (v) of the definition of Investment and, on the date such
Investment is made, the amount of the Guaranty or other obligation, as the case
may be, is reasonably estimable;

10



--------------------------------------------------------------------------------



 



     (C) other than the amount of an Investment permitted under clause (2)(B)
immediately above of the type described in clause (iii) or clause (v) of the
definition of Investment, there is no recourse to any Loan Party or any
Subsidiary of any Loan Party for any Indebtedness or other liabilities or
obligations (contingent or otherwise) of the Permitted Joint Venture;
     (D) at least five (5) Business Days prior to making any Investment in a
Permitted Joint Venture which is otherwise permitted by this clause (2) of this
Section 7.2.6, the Borrower shall have delivered to the Administrative Agent all
material agreements, documents and instruments in connection with or related to
such Investment;
     (E) the Borrower and its Subsidiaries shall be in compliance with the
covenants contained in Sections 7.2.10 [Maximum Leverage Ratio], 7.2.11 [Maximum
Senior Secured Leverage Ratio], and 7.2.12 [Minimum Interest Coverage Ratio]
determined on a pro forma basis after giving effect to each Investment permitted
by this clause (2) of this Section 7.2.6 (including in such computation
Indebtedness or other liabilities assumed or incurred in connection with such
Investment as if such liabilities were incurred as of the first day of the
applicable period of determination and, if the Permitted Joint Venture in which
the Investment is made is a Special Subsidiary, then including in such
computation the Appropriate Percentage of EBITDA of such Special Subsidiary as
of the first day of the period of determination (with EBITDA of such Special
Subsidiary based upon financial statements reasonably acceptable to the
Administrative Agent)), and the Borrower shall have delivered to the
Administrative Agent and each Bank a compliance certificate demonstrating such
pro-forma compliance (such certificate to be in form and substance reasonably
acceptable to the Administrative Agent) prior to making any Investment otherwise
permitted by this clause (2) of this Section 7.2.6;
     (F) after giving effect to each Investment in a Permitted Joint Venture
which is otherwise permitted by this clause (2) of this Section 7.2.6, the
Revolving Credit Commitments shall exceed the Revolving Facility Usage by at
least $75,000,000;
     (G) no Potential Default or Event of Default shall exist immediately prior
to and after giving effect to each Investment in a Permitted Joint Venture which
is otherwise permitted by this clause (2) of this Section 7.2.6; and
     (H) without limiting the generality of clause (G) immediately above, after
giving effect to each Investment otherwise permitted by this clause (2) of this
Section 7.2.6, the Borrower and its Subsidiaries shall be in compliance with
clause (v) of Section 7.2.14 [Loans and Investments];
(3) the Loan Parties may be general or limited partners in other Loan Parties or
be members or managers of, or hold limited liability company interests in, other
Loan Parties and except that the Borrower may hold a limited liability company
interest in Arch Western and Arch Western may hold limited liability company
interests in its Subsidiaries which are members of the Arch Western Group; and
(4) the Borrower and its Subsidiaries may be general or limited partners in, or
be members or managers of, or hold limited liability company interests in, any
Securitization Subsidiary.”

11



--------------------------------------------------------------------------------



 



     (r) No Restriction in Agreements on Dividends, Loans. Section 7.2.13 [No
Restriction in Agreements on Dividends or Certain Loans] of the Credit Agreement
is hereby amended and restated in its entirety as follows:
     “7.2.13 No Restriction in Agreements on Dividends or Certain Loans.
     The Borrower shall not, and shall not permit any of its Subsidiaries to,
enter into or be bound by any agreement which prohibits or restricts, in any
manner, the payment of dividends (whether in cash, securities, property or
otherwise), other than: (i) restrictions applicable to Arch Western set forth in
the Arch Western LLC Agreement, (ii) restrictions that are applicable to the
Arch Western Group as set forth in the AWR Senior Notes Indenture, and
(iii) restrictions applicable to a Securitization Subsidiary in connection with
a Permitted Receivables Financing. The Borrower shall not, and shall not permit
any of its Subsidiaries to, enter into or be bound by any agreement which
prohibits or restricts, in any manner the making of any loan to the Borrower by
any member of the Arch Western Group, other than (i) restrictions applicable to
Arch Western set forth in the Arch Western LLC Agreement, (ii) restrictions that
are applicable to the Arch Western Group as set forth in the AWR Senior Notes
Indenture, and (iii) restrictions applicable to a Securitization Subsidiary in
connection with a Permitted Receivables Financing.”
     (s) Certain Investments. Clause (vi) of Section 7.2.14 [Loans and
Investments] of the Credit Agreement is hereby amended and restated in its
entirety as follows:
"(vi) loans by the Borrower to any Bonding Subsidiary or reimbursement
obligations by the Borrower to an Issuing Bank with respect to any Letter of
Credit issued for the direct or indirect benefit of, any member of the Arch
Western Group or any Bonding Subsidiary; provided, however, that: (x) prior to
any Letter of Credit being issued for the direct or indirect benefit of any
member of the Arch Western Group or any Bonding Subsidiary, the applicable
member of the Arch Western Group or applicable Bonding Subsidiary, as the case
may be, shall have entered into a customary reimbursement agreement with
Borrower with respect to such Letter of Credit, and Borrower shall have provided
a copy of such reimbursement agreement to the Administrative Agent; (y) prior to
any loan being made to any Bonding Subsidiary, such loan shall be evidenced by a
note, reasonably satisfactory to the Administrative Agent, and such note shall
be pledged pursuant to the applicable Collateral Document to the Collateral
Agent for the benefit of the Banks, and (z) any loans by the Borrower to any
Bonding Subsidiary or any reimbursement obligations by the Borrower to an
Issuing Bank with respect to any Letter of Credit issued for the benefit of any
Bonding Subsidiary shall in each and every case be subject to Section 7.2.17
[Transactions with Respect to AWAC; Transactions With Respect to the Bonding
Subsidiaries];”
     (t) Certain Investments. Clause (viii) of Section 7.2.14 [Loans and
Investments] of the Credit Agreement is hereby amended and restated in its
entirety as follows:
"(viii) other Investments, in connection with or related to the operations of
the Borrower and its Subsidiaries, not exceeding $100,000,000 in the aggregate
in any fiscal year (the “Annual Maximum Investment”) of the Borrower (it being
expressly understood and agreed that Investments of the type described in clause
(iii) or clause (v) of the definition of Investment shall be included in the
calculation of the Annual Maximum Investment solely in the fiscal year of the
Borrower in which the Borrower or its Subsidiary, as the case

12



--------------------------------------------------------------------------------



 



may be, enters into an agreement (whether written or oral) or otherwise incurs
an obligation to provide an Investment of either such type for the benefit of
the Person in which such an Investment is made and the amount of the Guaranty or
other obligation, as the case may be, is reasonably estimable);”
     (u) Changes in Organizational Documents. Section 7.2.16 [Changes in
Organizational Documents] of the Credit Agreement is hereby amended and restated
in its entirety as follows:
     “7.2.16 Changes in Organizational Documents.
     The Borrower shall not, and shall not permit any of its Subsidiaries to,
amend in any respect its certificate of incorporation (including any provisions
or resolutions relating to capital stock), by-laws, certificate of limited
partnership, partnership agreement, certificate of formation, limited liability
company agreement or other organizational documents without providing at least
ten (10) calendar days’ prior written notice to the Administrative Agent and the
Banks and, in the event such change would be adverse to the Banks as determined
by the Administrative Agent in its sole discretion, obtaining the prior written
consent of the Required Banks, provided, however, that this Section 7.2.16 shall
not require the consent of the Required Banks to any such change to the limited
liability company agreement or other organizational documents of any
Securitization Subsidiary made to facilitate any Permitted Receivables
Financing.”
     (v) Joinder of Banks. Section 10.11 [Successors and Assigns] of the Credit
Agreement is hereby amended by inserting the following new Section 10.11.5
immediately following Section 10.11.4 [Assignments by Banks to Federal Reserve
Banks] appearing therein:
     “10.11.5 Joinder of an Additional Bank and Increased Commitment.
     A bank which is to become a party to this Agreement pursuant to Section
2.10 hereof (each an ‘Additional Bank’) and each existing Bank which increases
its Revolving Credit Commitment in accordance with Section 2.10 [Right to
Increase Commitments] shall execute and deliver to Administrative Agent a Bank
Joinder to this Agreement in substantially the form attached hereto as
Exhibit 1.1(B)(1). Upon execution and delivery of a Bank Joinder, such
Additional Bank shall be a party hereto and a Bank under each of the Loan
Documents for all purposes. Immediately prior to the effective date of such Bank
Joinder, the Borrower shall either convert Loans subject to the Euro-Rate Option
to Loans subject to the Base Rate Option or prepay, in accordance with the
provisions of Section 4.4 [Prepayments], such Loans subject to the Euro-Rate
Option (subject, in either case, to the payment and indemnity provisions of the
Credit Agreement, including, without limitation, the provisions of Section 4.5.2
[Indemnity]) so that on the effective date of such Bank Joinder there shall be
no Loans outstanding that are subject to the Euro-Rate Option. Schedule 1.1(B)
shall be deemed to be automatically amended and restated on the effective date
of such Bank Joinder to revise the information contained therein as appropriate
to reflect the information on the attachment to such Bank Joinder.
Simultaneously with the execution and delivery of such Bank Joinder, the
Borrower shall execute a Revolving Credit Note and deliver it to such Additional
Bank, or an amended and restated Revolving Credit Note and deliver it to such
existing Bank, to provide for the increase in such existing Bank’s Revolving
Credit Commitment, together with originals of such other documents described in
Section 6.1 [First Loans and Letters of Credit] hereof as such Additional Bank
or such existing Bank may reasonably require.”
     (w) Collateral. Section 10.18.2 [Collateral] of the Credit Agreement is
hereby amended by deleting the last paragraph thereof and inserting in lieu
thereof the following:

13



--------------------------------------------------------------------------------



 



     “With respect to each Securitization Subsidiary (including each
Securitization Subsidiary which is formed after the Closing Date) the Borrower
shall within thirty (30) days following the date such Person becomes a
Securitization Subsidiary: (i) cause all of the issued and outstanding capital
stock, partnership interests, member interests or other equity interests of such
Securitization Subsidiary that are owned by the Borrower or another Loan Party
to be pledged on a first priority perfected basis to the Collateral Agent for
the benefit of the Banks pursuant to the Pledge Agreements, (ii) deliver
opinions of legal counsel, with respect to such Securitization Subsidiary,
including opinions of local counsel in each applicable jurisdiction, as such
opinions may be reasonably required by the Administrative Agent and with such
opinions to be satisfactory in form, scope and substance to the Administrative
Agent in its reasonable discretion, and (iii) obtain Uniform Commercial Code,
lien, tax, and judgment searches (including searches of the applicable real
estate indexes), with the results, form scope and substance of such searches to
be satisfactory to the Administrative Agent.”
     (x) Requirements for Significant Subsidiaries. Section 10.18 [Requirements
for Significant Subsidiaries] of the Credit Agreement is hereby further amended
to add, immediately following Section 10.18.2 [Collateral] the following new
Section 10.18.3 [Requirements for Special Joint Ventures]:
     “10.18.3 Requirements for Special Joint Ventures.
     Notwithstanding the foregoing provisions of this Section 10.18, no Special
Joint Venture shall be required to become a Loan Party (including, without
limitation such Special Joint Venture shall not be required to provide a
Guarantor Joinder or provide the Collateral required pursuant to Section 7.1.12
[Collateral; Further Assurances] or this Section 10.18) nor shall the Borrower
or any Subsidiary of the Borrower be required to pledge the equity interests of
such Special Joint Venture if and only if and to the extent that the limited
liability company agreement, limited partnership agreement, joint venture
agreement, general partnership agreement or other constituent documents of such
Special Joint Venture or other material agreement related to the Investment in
such Special Joint Venture would prohibit the granting of such Liens or prohibit
such Special Joint Venture from being a Loan Party under the Loan Documents.”
     (y) Pricing Grid. Schedule 1.1(A) — Pricing Grid of the Credit Agreement is
hereby amended and restated in its entirety as set forth on the schedule titled
as Schedule 1.1(A) — Pricing Grid attached hereto.
     (z) Assignment and Assumption Agreement. Exhibit 1.1(A) —Assignment and
Assumption Agreement of the Credit Agreement is hereby amended and restated in
its entirety as set forth on the exhibit titled Exhibit 1.1(A) —Assignment and
Assumption Agreement attached hereto.
     (aa) Bank Joinder. New Exhibit 1.1(B)(1) — Bank Joinder is hereby added to
the Credit Agreement in the form as set forth on the exhibit titled as Exhibit
1.1(B)(1) — Bank Joinder attached hereto.
     (bb) Quarterly Compliance Certificate. Exhibit 7.3.3 — Quarterly Compliance
Certificate to the Credit Agreement is hereby amended and restated in its
entirety as set forth on the exhibit titled as Exhibit 7.3.3 — Quarterly
Compliance Certificate attached hereto.
     3. Conditions of Effectiveness of Amendments.
     The effectiveness of this Amendment is expressly conditioned upon
satisfaction of each of the following conditions precedent:
     (a) Officer’s Certificate.
     The representations and warranties of the Borrower contained in Section 5
of the Credit Agreement including as amended by the modifications and additional
representations and warranties of this Amendment, and of

14



--------------------------------------------------------------------------------



 



each Loan Party in each of the other Loan Documents shall be true and accurate
on and as of the date hereof with the same effect as though such representations
and warranties had been made on and as of such date (except representations and
warranties which relate solely to an earlier date or time, which representations
and warranties shall be true and correct on and as of the specific dates or
times referred to therein), and each of the Loan Parties shall have performed
and complied with all covenants and conditions hereof and thereof, no Event of
Default or Potential Default shall have occurred and be continuing or shall
exist; and there shall be delivered to the Administrative Agent for the benefit
of each Bank a certificate of the Borrower dated the date hereof and signed by
the Chief Executive Officer, President, Treasurer or Chief Financial Officer of
the Borrower to each such effect.
     (b) Secretary’s Certificate.
     There shall be delivered to the Administrative Agent for the benefit of
each Bank a certificate dated the date hereof and signed by the Secretary or an
Assistant Secretary of each of the Loan Parties, certifying as appropriate as
to:
          (1) all action taken by each Loan Party in connection with this
Amendment and the other Loan Documents;
          (2) the names of the officer or officers authorized to sign this
Amendment and the other Loan Documents and the true signatures of such officer
or officers and specifying the Authorized Officers permitted to act on behalf of
each Loan Party for purposes of this Amendment and the true signatures of such
officers, on which the Administrative Agent and each Bank may conclusively rely;
and
          (3) copies of its organizational documents, including its certificate
of incorporation and bylaws, certificate of limited partnership and limited
partnership agreement or limited liability company certificate and operating
agreement, as the case may be, as in effect on the date hereof and, in the case
of the certificate of incorporation of the Borrower, certified by the
appropriate state official where such document is filed in a state office,
together with certificates from the appropriate state officials as to the
continued existence and good standing of the Borrower in the state of its
formation and the state of its principal place of business.
     (c) Opinions of Counsel.
     There shall be delivered to the Administrative Agent for the benefit of
each Bank a written opinion of Kirkpatrick & Lockhart Nicholson Graham LLP (who
may rely on the opinions of such other counsel as may be acceptable to the
Administrative Agent) and a written opinion of Gregory A. Billhartz, the
Assistant General Counsel for the Loan Parties (who may rely on the opinions of
such other counsel as may be acceptable to the Administrative Agent), each dated
the date hereof and in form and substance satisfactory to the Administrative
Agent and its counsel as to such matters incident to the transactions
contemplated herein as the Administrative Agent may reasonably request.
     (d) No Actions or Proceedings.
     No action, proceeding, investigation, regulation or legislation shall have
been instituted, threatened or proposed before any court, governmental agency or
legislative body to enjoin, restrain or prohibit, or to obtain damages in
respect of, this Amendment, the other Loan Documents or the consummation of the
transactions contemplated hereby or thereby or which, in the Administrative
Agent’s sole discretion, would make it inadvisable to consummate the
transactions contemplated by this Amendment or any of the other Loan Documents.
     (e) Payment of Fees.
     The Borrower shall pay or cause to be paid to the Administrative Agent for
itself and for the account of the Banks all fees as required by that certain fee
letter dated May 23, 2006, between the Administrative Agent and the Borrower,
and all other fees, costs and expenses payable to the Administrative Agent or
any Bank or for which the

15



--------------------------------------------------------------------------------



 



Administrative Agent or any Bank is entitled to be reimbursed, including but not
limited to the fees and expenses of the Administrative Agent’s legal counsel.
     (f) Consents.
     All material consents required to effectuate the transactions contemplated
by this Amendment and the other Loan Documents and shall have been obtained.
     (g) Financial Projections.
     There shall have been delivered to the Administrative Agent copies of the
Updated Financial Projections.
     (h) Confirmation of Guaranty.
     Each of the Guarantors shall have executed and delivered to the
Administrative Agent the Confirmation of Guaranty in substantially the form
attached hereto as Exhibit A.
     (i) Legal Details.
     All legal details and proceedings in connection with the transactions
contemplated by this Amendment and the other Loan Documents shall be in form and
substance satisfactory to the Administrative Agent and counsel for the
Administrative Agent, and the Administrative Agent shall have received all such
other counterpart originals or certified or other copies of such documents and
proceedings in connection with such transactions, in form and substance
satisfactory to the Administrative Agent and its counsel, as the Administrative
Agent or its counsel may reasonably request.
     4. Consent.
     By execution of this Amendment, each Agent and each Bank acknowledges that
it has reviewed a copy of the Credit Agreement, as amended hereby, and hereby
acknowledges and confirms that the February, 2006 Receivables Financing, as
amended through the date hereof, is a Permitted Receivables Financing and hereby
consents to such February, 2006 Receivables Financing, as so amended.
     5. Force and Effect.
     Except as otherwise expressly modified by this Amendment, the Credit
Agreement and the other Loan Documents are hereby ratified and confirmed and
shall remain in full force and effect after the date hereof.
     6. Governing Law.
     This Amendment shall be deemed to be a contract under the Laws of the
Commonwealth of Pennsylvania and for all purposes shall be governed by and
construed and enforced in accordance with the internal laws of the Commonwealth
of Pennsylvania without regard to its conflict of laws principles.
     7. Effective Date; Certification of the Borrower.
     This Amendment shall be dated as of and shall be binding, effective and
enforceable upon the date of (i) satisfaction of all conditions set forth in
Section 3 hereof and (ii) receipt by the Administrative Agent of duly executed
original counterparts of this Amendment from the Borrower and all Banks, and
from and after such date this Amendment shall be binding upon the Borrower, each
Bank and the Agents, and their respective successors and assigns permitted by
the Credit Agreement. The Borrower by executing this Amendment, hereby certifies
that this Amendment has been duly executed and that as of the date hereof no
Event of Default or Potential Default exists under the Credit Agreement or the
other Loan Documents.

16



--------------------------------------------------------------------------------



 



          8. No Novation.
          This Amendment amends the Credit Agreement, but is not intended to
constitute, and does not constitute, a novation of the Obligations of the Loan
Parties under the Credit Agreement or any other Loan Document.
[Intentionally Blank]

17



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE 1 OF 21 TO FIRST AMENDMENT TO CREDIT AGREEMENT]
     IN WITNESS WHEREOF, the parties hereto, by their officers thereunto duly
authorized, have executed this First Amendment to Credit Agreement as of the day
and year first above written.

                  ARCH COAL, INC.    
 
           
 
  By:   /s/ James E. Florczak    
 
                Name: James E. Florczak
Title: Treasurer    

 



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE 2 OF 21 TO FIRST AMENDMENT TO CREDIT AGREEMENT]

                  BANK LEUMI USA    
 
           
 
  By:   /s/ Joung Hee Hong    
 
                Name: Joung Hee Hong
Title: Vice President    

 



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE 3 OF 21 TO FIRST AMENDMENT TO CREDIT AGREEMENT]

                  BANK OF MONTREAL    
 
           
 
  By:   /s/ Bruce A. Pietka    
 
                Name: Bruce A. Pietka
Title: Vice President    

 



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE 4 OF 21 TO FIRST AMENDMENT TO CREDIT AGREEMENT]

                  CALYON NEW YORK BRANCH    
 
           
 
  By:   /s/ Lee Greve    
 
                Name: Lee Greve
Title: Managing Director    
 
           
 
  By:   /s/ Joe Philbin    
 
                Name: Joe Philbin
Title: Director    

 



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE 5 OF 21 TO FIRST AMENDMENT TO CREDIT AGREEMENT]

                  CITICORP USA, INC., individually and as Syndication Agent    
 
           
 
  By:   /s/ Daniel J. Miller    
 
                Name: Daniel J. Miller
Title: Vice President    

 



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE 6 OF 21 TO FIRST AMENDMENT TO CREDIT AGREEMENT]

                  COMMERCE BANK N.A.    
 
           
 
  By:   /s/ Douglas P. Best    
 
                Name: Douglas P. Best
Title: Vice President    

 



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE 7 OF 21 TO FIRST AMENDMENT TO CREDIT AGREEMENT]

                  BANK OF AMERICA, N.A.
(as successor by merger to Fleet National Bank),
individually and as Documentation Agent    
 
           
 
  By:   /s/ Robert D. Valbona    
 
                Name: Robert D. Valbona
Title: Managing Director    

 



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE 8 OF 21 TO FIRST AMENDMENT TO CREDIT AGREEMENT]

                  JPMORGAN CHASE BANK, N.A., individually and as Syndication
Agent    
 
           
 
  By:   /s/ Stacey Haimes    
 
                Name: Stacey Haimes
Title: Vice President    

 



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE 9 OF 21 TO FIRST AMENDMENT TO CREDIT AGREEMENT]

                  LASALLE BANK NATIONAL ASSOCIATION    
 
           
 
  By:   /s/ Margaret C. Dierkes    
 
                Name: Margaret C. Dierkes
Title: Vice President    

 



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE 10 OF 21 TO FIRST AMENDMENT TO CREDIT AGREEMENT]

                  MIZUHO CORPORATE BANK, LTD.    
 
           
 
  By:   /s/ Raymond Ventura    
 
                Name: Raymond Ventura
Title: Deputy General Manager    

 



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE 11 OF 21 TO FIRST AMENDMENT TO CREDIT AGREEMENT]

                  MORGAN STANLEY BANK    
 
           
 
  By:   /s/ Daniel Twenge    
 
                Name: Daniel Twenge
Title: Vice President    

 



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE 12 OF 21 TO FIRST AMENDMENT TO CREDIT AGREEMENT]

                  NATEXIS BANQUES POPULAIRES    
 
           
 
  By:   /s/ Timothy L. Polvado    
 
                Name: Timothy L. Polvado
Title: Vice President and Group Manager    
 
           
 
  By:   /s/ Daniel Payer    
 
                Name: Daniel Payer
Title: Vice President    

 



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE 13 OF 21 TO FIRST AMENDMENT TO CREDIT AGREEMENT]

                  NATIONAL CITY BANK OF THE MIDWEST    
 
           
 
  By:   /s/ Eric Hartman    
 
                Name: Eric Hartman
Title: Vice President    

 



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE 14 OF 21 TO FIRST AMENDMENT TO CREDIT AGREEMENT]

                  PNC BANK, NATIONAL ASSOCIATION,
individually and as Administrative Agent    
 
           
 
  By:   /s/ Richard C. Munsick    
 
                Name: Richard C. Munsick
Title: Senior Vice President    

 



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE 15 OF 21 TO FIRST AMENDMENT TO CREDIT AGREEMENT]

                  THE BANK OF NEW YORK    
 
           
 
  By:   /s/ Craig J. Anderson    
 
                Name: Craig J. Anderson
Title: Vice President    

 



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE 16 OF 21 TO FIRST AMENDMENT TO CREDIT AGREEMENT]

                  UBS LOAN FINANCE LLC    
 
           
 
  By:   /s/ Richard L. Tavrow    
 
                Name: Richard L. Tavrow
Title: Director    
 
           
 
  By:   /s/ Irja R. Otsa    
 
                Name: Irja R. Otsa
Title: Associate Director    

 



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE 17 OF 21 TO FIRST AMENDMENT TO CREDIT AGREEMENT]

                  UMB BANK, N.A.    
 
           
 
  By:   /s/ Cecil G. Wood    
 
                Name: Cecil G. Wood
Title: Executive Vice President    

 



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE 18 OF 21 TO FIRST AMENDMENT TO CREDIT AGREEMENT]

                  UNION BANK OF CALIFORNIA, N.A.    
 
           
 
  By:   /s/ Bryan Read    
 
                Name: Bryan Read
Title: Vice President    

 



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE 19 OF 21 TO FIRST AMENDMENT TO CREDIT AGREEMENT]

                  REGIONS BANK
(Formerly Union Planters Bank, N.A.)    
 
           
 
  By:   /s/ Steven A. Linton    
 
                Name: Steven A. Linton
Title: Senior Vice President    

 



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE 20 OF 21 TO FIRST AMENDMENT TO CREDIT AGREEMENT]

                  US BANK NATIONAL ASSOCIATION    
 
           
 
  By:   /s/ Karen Meyer    
 
                Name: Karen Meyer
Title: Vice President    

 



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE 21 OF 21 TO FIRST AMENDMENT TO CREDIT AGREEMENT]

                  WACHOVIA BANK, NATIONAL ASSOCIATION,
individually and as Syndication Agent    
 
           
 
  By:   /s/ William F. Fox    
 
                Name: William F. Fox
Title: Director    

 